Citation Nr: 0519938	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  03-11 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for right ear hearing loss. 


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from April 1968 to December 
1969. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of March 2004.  This matter was 
originally on appeal from an October 2002 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Newark, New Jersey.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The medical evidence of record shows that a right ear 
hearing impairment was not identified during service and that 
sensorineural hearing loss of the right ear did not manifest 
to a compensable degree within the one-year presumptive 
period following the veteran's discharge from service; there 
is no competent medical evidence of record that otherwise 
links right ear hearing loss as defined by 38 C.F.R. § 3.385 
and shown on VA examination to the veteran's service, or that 
the currently diagnosed right ear sensorineural hearing loss 
is related to an incident of the veteran's service. 


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated 
during active service; nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board Remand of March 2004

On Remand, in December 2004, the Appeals Management Center 
(AMC) afforded the veteran a VA audiological examination and 
obtained a medical opinion on the etiology of any right ear 
hearing loss found on examination.  A preliminary review of 
the report on the December 2004 VA examination discloses that 
the audiologist conducted a thorough medical examination of 
the veteran that included review of the veteran's claims 
file.  Thus, the Board finds that the examination report is 
adequate for evaluation purposes.  Based on the foregoing, 
the Board finds that the AMC complied with the Board's March 
2004 Remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that in correspondence dated 
in July 2002, the RO advised the veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the veteran in procuring the evidence relevant to the claim, 
including which portion of the information and evidence 
necessary to substantiate the claim was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  The 
July 2002 VCAA notice advised the veteran of what the 
evidence must show to establish entitlement to service-
connected compensation benefits.  The AMC sent the veteran 
another 'duty to assist' letter to the veteran in March 2004.    

The Board acknowledges that the July 2002 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim or something to the effect that the veteran give VA 
everything he had that pertained to his claim.  38 C.F.R. 
§ 3.159(b)(1) (2004).  
A complying notice, however, need not necessarily use the 
exact language of the regulation so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 
2005).
The RO asked the veteran for all the information and evidence 
necessary to substantiate his claim-that is, evidence of the 
type that should be considered by VA in assessing his claim.  
A generalized request for any other evidence pertaining to 
the claim would have been superfluous and unlikely to lead to 
the submission of additional pertinent evidence.  Therefore, 
it can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notice did not harm the veteran, and it 
would be legally proper to render a decision in the case 
without further notice under the regulation.  Id. 

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the October 
2002 rating decision, March 2003 Statement of the Case (SOC), 
and March 2005 Supplemental Statement of the Case, which 
included a discussion of the facts of the claim, notification 
of the basis of the decision, and a summary of the evidence 
used to reach that decision.  The March 2003 SOC provided the 
veteran with notice of the laws and regulations pertinent to 
his claims.  The March 2003 SOC did not cite the law and 
implementing regulations of the VCAA, however, the veteran 
was provided with notice of the substance of the VCAA 
notification requirements in the July 2002 VCAA notice.  The 
Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

By virtue of the Board's March 2004 Remand together with 
earlier efforts by the RO to obtain all pertinent evidence 
(e.g., service medical records, private treatment records 
identified by the veteran from Pavonia Medical Associates, VA 
examination reports), the Board finds that satisfactory 
efforts to ensure that all relevant evidence has been 
associated with the claims file have been made.  The veteran 
has not made the RO or the Board aware of any other evidence 
relevant to his appeal that needs to be obtained.  The Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Accordingly, the Board will proceed with appellate review.


Evidence

The service medical records show that at the veteran's 
induction physical conducted in January/April 1968, 
audiometric testing revealed that the veteran exhibited pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
-
0

The November 1969 separation examination report indicates 
that audiometric testing revealed that the veteran exhibited 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
15
20

In the veteran's original application for compensation 
benefits filed in September 2001, he reported that he did not 
wear any ear protection devices during basic training in 
1968.  He maintained that he was "exposed to constant 
fireing [sic] in fox holes, holding the rifle directly by 
[his] right ear," and that he was exposed to "granades 
[sic] and other equipment."  Lastly, he indicated that his 
hearing had deteriorated from 1970-71.  

Records from Pavonia Medical Associates dated from 1994 to 
2002 include record entries dated in August and September 
1999 and an audiology report dated in September 1999, which 
show that examiners diagnosed the veteran with moderate 
sensorineural hearing loss of the right ear.  

The July 2002 VA ear examination report shows that the 
examiner diagnosed the veteran with bilateral sensorineural 
hearing loss on clinical examination.  No audiometric 
findings were reported. 

In the November 2002 Notice of Disagreement, the veteran 
indicated that he and his fellow service members did not use 
anything to cover their ears during any exercises that 
included rifle training and practice.  He maintained that 
when he described the conditions under which he served, 
physicians agreed with him that his service caused his 
hearing loss.  

In the April 2003 Substantive Appeal, the veteran reported 
that his "ear problems" started less than a year after his 
discharge from service, but the doctor who treated him was no 
longer available which prevented him from obtaining his 
treatment records.  

The December 2004 VA audiological examination report shows 
that the examiner reviewed the veteran's claims file.  The 
veteran reported that he had experienced hearing difficulties 
in his right ear since he was approximately 22 years old.  
The veteran attributed his ear problems to his service in the 
Army Signal Corps, which included a lack of use of hearing 
protection devices.  The veteran denied that he had 
significant combat noise exposure during his tour of duty in 
Vietnam.  The veteran also denied a history of exposure to 
occupational and recreational noise exposure.   
Audiometric testing revealed that the veteran exhibited pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
60
55
50

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear.  The audiologist noted an 
assessment of mild to moderate sensorineural hearing loss in 
the right ear from 250-8000 Hertz.  The audiologist commented 
that the veteran's service induction and service separation 
audiograms were reviewed.  The audiologist maintained that at 
that time the veteran's hearing was essentially within normal 
limits for practical communication purposes.  The audiologist 
noted that it was her opinion that there was no evidence that 
the veteran sustained any hearing loss during his military 
experience.  The audiologist therefore concluded that the 
veteran's hearing loss was not due to his military service.  
  

Legal Criteria
 
Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  "Generally, to prove service connection, 
a claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The mere fact of an in-service injury is not enough; there 
must be a chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b) (2004).  Evidence of 
a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  If service 
connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates 
to a current condition to that symptomatology.  Id.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  Where a 
veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system, specifically, sensorineural hearing loss, becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2004).  This presumption is 
rebuttable by affirmative evidence to the contrary.  Id. 

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2004).


Analysis

The medical evidence of record shows that the veteran is 
currently diagnosed with sensorineural hearing loss of the 
right ear.  The medical evidence further shows that the 
severity of hearing loss in the right ear meets the threshold 
levels of a hearing impairment as defined by VA regulation.  
38 C.F.R. § 3.385 (2004).  Thus, a current disability is 
shown by the evidence.  38 C.F.R. § 3.303 (2004).

The service medical records show that no right ear hearing 
impairment was diagnosed by service examiners who conducted 
the induction and separation examinations.  Moreover, 
although audiometric tests revealed an increase in auditory 
thresholds in all frequencies at separation when compared to 
audiometric findings noted in the induction examination 
report, for VA purposes in-service audiometric testing did 
not disclose a right ear hearing impairment as defined by 
38 C.F.R. § 3.385.  Post-service medical records first note a 
diagnosis of right ear sensorineural hearing loss in 1999-
approximately 30 years after the veteran's discharge from 
service.  Thus, the evidence fails to show that either a 
right ear hearing impairment was identified during service or 
sensorineural hearing loss manifested to a compensable degree 
within the one-year presumptive period following the 
veteran's discharge from service.   38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004). 

There is no competent medical evidence of record that 
otherwise shows that right ear hearing loss was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).  In the opinion of the 
December 2004 VA audiologist, audiometric findings noted in 
the induction and separation examination reports do not 
reflect that the veteran sustained hearing loss in his right 
ear during service.  On that basis, the VA audiologist 
concluded that the veteran's current hearing loss was not 
related to his service.  The Board notes that the VA 
audiologist's opinion is based on a review of the veteran's 
claims file and examination of the veteran.  Also, the VA 
audiologist's opinion is supported by a rationale and found 
to be persuasive when considered with the rest of the 
evidence of record.  There is no competent medical opinion to 
the contrary that demonstrates a causal link between the 
veteran's right ear hearing loss and his military service.  
As for the veteran's opinion on the cause of his hearing 
loss, the Board notes that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Because the veteran is not a medical expert, 
his assertions of a relationship between his hearing loss and 
service cannot constitute competent evidence of such a 
relationship.  For the foregoing reasons, the Board finds the 
VA audiologist's opinion dispositive on the question of 
whether any portion of the veteran's right ear hearing loss 
is related to an incident of his service.  Accordingly, 
service connection for right ear hearing loss is not 
warranted.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim; 
therefore, that doctrine is not for application in this case.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  




ORDER

Service connection for right ear hearing loss is denied.



	                        
____________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


